05/19/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0336



                             No. DA 21-0336

STATE OF MONTANA,

                 Plaintiff and Appellee,

     v.

GINA DELIGHT KRUEGER,

                 Defendant and Appellant.



                                ORDER

     Upon consideration of Counsel’s motion to withdraw as counsel of
record, and good cause appearing therefore,
     IT IS HEREBY ORDERED Appellant in this matter shall file a
response to this motion within sixty (60) days of the date of this Order.
The response must be served upon all counsel of record, including the
Attorney General, the County Attorney, and the Appellate Defender
Office
     IT IS FURTHER ORDERED counsel provide the Appellant upon
her written request with the relevant record and transcripts on appeal.
     IT IS FURTHER ORDERED the Clerk of this Court give notice of
this Order to all counsel of record and to the Appellant, personally.




                                                                Electronically signed by:
                                                                           ORDER
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 19 2022